

115 HR 6884 IH: To designate the Hacienda Buena Vista National Historic Landmark.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6884IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the Hacienda Buena Vista National Historic Landmark.
	
		1.Hacienda Buena Vista National Historic Landmark
 (a)DesignationThe historic Hacienda Buena Vista in Ponce, Puerto Rico, as listed on the National Register of Historic Places, is hereby designated as the Hacienda Buena Vista National Historic Landmark.
 (b)AdministrationNothing in this section shall affect the administration of the historic Hacienda Buena Vista by the Conservation Trust of Puerto Rico, or the respective jurisdictions of agencies of the Government of Puerto Rico or the City of Ponce.
 (c)Cooperative agreementsThe Secretary of the Interior my enter into cooperative agreements with the Conservation Trust of Puerto Rico and the cultural agencies of the Government of Puerto Rico or the City of Ponce, for the purposes of protecting historic resources at the National Historic Landmark and providing educational and interpretive facilities and programs for the public.
 (d)Technical and financial assistanceThe Secretary may provide technical and financial assistance to any entity with which the Secretary has entered into a cooperative agreement under subsection (c).
 (e)No effect on property rightsDesignation as a National Historic Landmark shall not prohibit any actions which may otherwise be lawfully taken by the title holders of the site, with respect to their property.
			